Citation Nr: 1116495	
Decision Date: 04/28/11    Archive Date: 05/05/11

DOCKET NO.  07-25 092	)	DATE
	)
		)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a bilateral hearing loss disability.

2.  Entitlement to service connection for a bilateral hearing loss disability.

3.  Entitlement to service connection for a tinnitus disability.

4.  Entitlement to an increased rating for service-connected cold injury residuals of the right ear, currently rated 20 percent disabling.

5.  Entitlement to an increased rating for service-connected cold injury residuals of the left ear, currently rated 20 percent disabling.


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse
ATTORNEY FOR THE BOARD

J.A. Flynn, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from September 1963 to September 1967.

This case comes before the Board of Veterans' Appeals (Board) from two rating decisions.  A March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office in Baltimore, Maryland (RO) reopened the Veteran's claim for service connection for a bilateral hearing loss disability but denied the Veteran's claims for service connection for a bilateral hearing loss disability and a tinnitus disability on the merits.  

Procedurally, service connection for the Veteran's bilateral hearing loss disability was last finally denied in a May 1992 rating decision.  The Veteran timely appealed this decision to the Board, which remanded the case to the RO for development of the medical record.  The RO complied with the remand directive, and it again denied service connection in a July 1998 supplemental statement of the case.  In August 1998, the Veteran submitted an Appeal Status Election form that stated that the action taken by the RO satisfied his appeal on all issues, and the appeal was withdrawn.

A July 2005 rating decision of the VA RO reduced the evaluation for service-connected residuals of cold injury of the right ear from 30 percent to 20 percent disabling, and it continued the 20 percent evaluation for service-connected residuals of cold injury of the left ear.  

The Veteran was afforded with a hearing before the undersigned Veterans Law Judge in March 2011.  A transcript of this hearing has been associated with the Veteran's claims folder. 


FINDINGS OF FACT

1.  Service connection for a bilateral hearing loss disability was initially denied in an unappealed May 1992 rating decision, which found that there was no nexus between the Veteran's military service and his bilateral hearing loss disability.

2.  Evidence submitted subsequent to the May 1992 rating decision is neither cumulative nor redundant, relates to unestablished facts necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim for service connection for a bilateral hearing loss disability.

3.  The competent and credible evidence of record is at least in equipoise as to whether a relationship exists between the Veteran's current bilateral hearing loss disability and his military service.

4.  The competent and credible evidence of record is at least in equipoise as to whether a relationship exists between the Veteran's current tinnitus disability and his military service.

5.  The Veteran's service-connected cold injury residual of the right ear is manifested by pain, numbness, color changes, paresthesia and dysesthesia.

6.  The Veteran's service-connected cold injury residual of the left ear is manifested by pain, numbness, color changes, paresthesia and dysesthesia.

7.  The evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the Veteran's service-connected cold injuries of the right and left ear is inadequate.   



CONCLUSIONS OF LAW

1.  The May 1992 rating decision that denied the Veteran's claim for entitlement to service connection for a bilateral hearing loss disability is final.  38 U.S.C.A.          § 7105 (West 1991); 38 C.F.R. §§ 3.104, 19.129, 19.192 (1991).

2.  New and material evidence has been received sufficient to reopen the claim of service connection for a bilateral hearing loss disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).

3.  Resolving the benefit of the doubt in the Veteran's favor, a bilateral hearing loss disability was incurred in active duty military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2010).

4.  Resolving the benefit of the doubt in the Veteran's favor, a tinnitus disability was incurred in active duty military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2010).

5.  The criteria for a 30 percent disability rating for service-connected cold injury residuals of the right ear are met.  38 U.S.C.A. § 1155  (West 2002); 38 C.F.R.        § 4.104, Diagnostic Code 7122 (2010). 

6.  The criteria for a 30 percent disability rating for service-connected cold injury residuals of the left ear are met.  38 U.S.C.A. § 1155  (West 2002); 38 C.F.R.           § 4.104, Diagnostic Code 7122 (2010).

7.  The criteria for referral of the Veteran's cold injury residuals of the right and left ear on an extra-schedular basis are not met.  38 C.F.R. § 3.321(b)(1) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As an initial matter, the Board notes that the Veteran's claims of entitlement to service connection for a bilateral hearing loss disability and a tinnitus disability have been granted in full, as discussed below.  As such, the Board finds that any errors related to the VCAA on those claims are moot.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2010); Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The VCAA discussion below, therefore, relates specifically to the Veteran's claim for an increased rating for cold injury residuals of the left and right ears.

I.	Veterans Claims Assistance Act of 2000 (VCAA)

      A. 	Duty to Notify

Under the VCAA, upon receipt of a complete or substantially complete application for benefits, VA is required to notify the veteran and his representative, if any, of any information and any medical or lay evidence necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a)(1) (West 2002 & Supp. 2010); 38 C.F.R.             § 3.159(b) (2010).  Proper notice from VA must inform the veteran of any information and evidence not of record that (1) is necessary to substantiate the claim; (2) VA will seek to provide; and (3) the veteran is expected to provide.  This notice must be provided prior to an initial unfavorable decision by the agency of original jurisdiction.

Additionally, the United States Court of Appeals for Veterans Claims (Court) has held that the notice requirements discussed above apply generally to the following five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In March 2005, prior to the initial rating decision of the Veteran's claim for an increased rating for cold injury residuals to his left and right ears, the Veteran was provided with VCAA notice.  Specifically, the RO notified the Veteran of: information and evidence necessary to substantiate the claims; information and evidence that VA would seek to provide; and information and evidence that the Veteran was expected to provide.  Following initial adjudication of the claim the RO also notified the Veteran in June 2006 of the process by which initial disability ratings and effective dates are established.

Although full VCAA notice was not sent to the Veteran until after the initial adjudication of the claim, the Board finds there is no prejudice to the Veteran in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this regard, the Board notes that following the provision of the required notice and the completion of all indicated development of the record, the originating agency readjudicated the Veteran's claims.  There is no indication in the record or reason to believe that the ultimate decision of the originating agency on the merits of either claim would have been different had complete VCAA notice been provided at an earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (holding that a timing error may be cured by a new VCAA notification followed by a readjudication of the claim.)

Therefore, the Board finds that VA has fulfilled its duty to notify under the VCAA.  The Veteran has not argued otherwise.

      B.  	Duty to Assist

Under the VCAA, VA has a duty to assist the Veteran in the development of a claim.  This duty includes helping the Veteran to procure service treatment records and other relevant treatment records and providing a VA examination when necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).

VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2010).  The Veteran's service treatment records and VA Medical Center records are associated with the Veteran's claims file.  

As the Board will discuss in detail in the analysis below, the Veteran was provided with VA examinations for cold injury residuals to his left and right ears in April 2005 and August 2006.  The reports of these examination indicates that the examiners reviewed the Veteran's claims file and past medical history, recorded his current complaints, conducted appropriate evaluations, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The Board, therefore, concludes that these examination reports are adequate for the purpose of rendering a decision in the instant appeal.  See 38 C.F.R. § 4.2 (2010); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran has not contended otherwise.  As noted above, the Veteran requested and was afforded the opportunity to present testimony before a Veterans Law Judge.  The transcript of the Veteran's March 2011 hearing before the undersigned has been associated with the Veteran's claims file.

For the reasons set forth above, the Board finds that VA has fulfilled its VCAA duties to the Veteran as they pertain to the claim decided herein.  No further notification or development action is necessary on the issue now being decided.  The Veteran has not argued otherwise.  Accordingly, the Board will proceed to a decision as to the issues on appeal.

New and Material Evidence

In general, decisions of the RO and the Board that are not appealed in the prescribed time period are final.  38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1100, 20.1103 (2010).  A finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.  38 U.S.C.A. § 5108 (West 2002).  If new and material evidence is presented or secured with respect to a claim that has been disallowed, VA must reopen the claim and review its former disposition.  See id.; see also Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and it must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156 (2010); Smith v. West, 12 Vet. App. 312, 314 (1999) (noting that if the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.)

To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  For the purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (noting that when determining whether evidence is new and material, the credibility of newly presented evidence is to be presumed unless the evidence is inherently incredible or beyond the competence of a witness).

If it is determined that new and material evidence has been submitted, the claim must be reopened.  VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist the veteran in developing the facts necessary for his claim has been satisfied.  See Elkins v. West, 12 Vet. App. 209 (1999); but see 38 U.S.C.A. § 5103A (West 2002) (eliminating the concept of a well-grounded claim).

Service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R.        § 3.303(a) (2010).  In order to establish service connection for the Veteran's claimed disorders on a direct basis, there must be evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

In the instant case, the Veteran's claim of entitlement to service connection for a bilateral hearing loss disability was denied by an RO decision dated May 1992.  The RO denied the Veteran's claim for service connection because the evidence did not demonstrate that a nexus existed between the Veteran's military service and his bilateral hearing loss disability.  The evidence under consideration at the time of this rating decision consisted of the Veteran's service treatment records and lay evidence submitted by the Veteran.  As noted above, the Veteran timely appealed this decision to the Board, which remanded the case to the RO for development of the medical record.  The RO complied with the remand directive, and it again denied service connection in a July 1998 supplemental statement of the case.  In August 1998, the Veteran submitted an Appeal Status Election form that stated that the action taken by the RO satisfied his appeal on all issues, and the appeal of the RO's May 1992 decision was withdrawn.  The RO's May 1992 decision became final.  See 38 U.S.C.A. § 7105 (West 1991).  

The Board must now determine if new and material evidence has been submitted since the time of the May 1992 decision.  See 38 U.S.C.A. § 5108 (West 2002).  

The evidence of record added to the record subsequent to the May 1992 final denial includes, in pertinent part, outpatient medical records from the VA Medical Center in Washington, D.C., which include an opinion regarding the relationship of the Veteran's hearing loss to his military service, the results of a November 2009 VA examination, and lay evidence from the Veteran, including a transcript of a March 2011 hearing before the undersigned.

The Veteran's previous claim for service connection for a bilateral hearing loss disability was denied because the RO found no evidence of a relationship between the Veteran's bilateral hearing loss and his military service.  The new lay and medical evidence of a possible nexus between the Veteran's bilateral hearing loss disability and his military service thus relates to unestablished facts necessary to substantiate the claim.  The credibility of the newly submitted evidence is presumed in determining whether or not to reopen a claim.  See Justus v. Principi, 3 Vet. App. 510 (1992).  Thus, this evidence raises a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a) (2010).  Accordingly, the additional evidence is also material.  As new and material evidence has been received, the claim for service connection for a bilateral hearing loss disability is reopened.


Service Connection

The Veteran contends that his bilateral hearing loss and tinnitus are related to his military service.  The Board's discussion of both of these claims involves the application of the same law to similar facts, so it will discuss the claims together.

Service connection may be granted for disability or injury incurred in or aggravated by active military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2010).  In order to establish service connection for the Veteran's claimed disabilities, there must be evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  See 38 C.F.R. § 3.303(b) (2010).

Regarding the first Hickson element, evidence of a current disability, for the purpose of applying the laws administered by the VA, impaired hearing is a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000 or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385 (2010).  When audiometric test results at a Veteran's separation from service do not meet the regulatory requirements for establishing a "disability" at that time, the Veteran may establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service.  See Hensley v. Brown, 5 Vet. App. 155, 158 (1993).  In the instant case, the record indicates that the Veteran underwent a VA audiological evaluation most recently in November 2009, which demonstrated that the Veteran suffered from a bilateral hearing loss disability for VA purposes.  The first Hickson element, evidence of a current disability, is therefore met with respect to the Veteran's bilateral hearing loss disability.

With regard to the Veteran's claim for service connection for a tinnitus disability, tinnitus is, by definition "a noise in the ears, such as ringing, buzzing, roaring, or clicking.  It is usually subjective in type."  See Dorland's Illustrated Medical Dictionary (31st ed. 2007).  As a "subjective" ailment, the existence of tinnitus is generally determined by whether or not the veteran claims to experience it.   For VA purposes, tinnitus has been specifically found to be a disorder with symptoms that can be identified through lay observation alone.  See Charles v. Principi, 16 Vet. App. 370 (2002).  In that regard, the Board does not doubt that the Veteran currently experiences ringing in his ears.  Accordingly, resolving all doubt in favor of the Veteran, the Board finds that a current tinnitus disability exists, and the first Hickson element is therefore satisfied.

Regarding the second Hickson element, in-service disease or injury, while the Veteran's service treatment records are silent regarding complaints of hearing loss or tinnitus, the Veteran asserts that he sustained a bilateral hearing injury in service after serving for years as a bugle player in the United States Marine Drum and Bugle Corps with the associated responsibility of ringing the ship's bell.  The Veteran's DD Form 214 confirms that the Veteran was a field music bugler.  The Board notes that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including exposure to loud noise during service.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  The Board also finds the Veteran's report of sound exposure to be highly credible.  The second Hickson element, in-service injury or disease, is therefore met with respect to the Veteran's claims for bilateral hearing loss and tinnitus.

Regarding the third Hickson element, the Veteran was provided with a VA examination in November 2009, but the examiner did not provide a nexus opinion.  Instead, the only medical nexus evidence added to the record since the time of the last final denial is in the February 2009 treatment notes of Dr. B.B., a VA otolaryngology resident.  Dr. B.B. noted the results of the Veteran's audiogram, and noted that while the shape of the Veteran's audiogram was consistent with presbycusis (age-related hearing loss), given the Veteran's history of noise exposure at a young age, the Veteran's hearing loss was more likely due to noise exposure than age.  The Veteran has also submitted lay evidence of a connection between his bilateral hearing loss disability and his military service.  The Veteran has stated that he had a hearing problem "way before" a Department of Labor examination that identified hearing loss in 1965.  Additionally, the Veteran's spouse stated at the March 2011 hearing before the undersigned that she had witnessed the Veteran's hearing problems since they were married in 1968.

While the Board observes that the Veteran's VA claims file is devoid of any medical evidence reflecting a bilateral hearing loss disability within the Veteran's first post-service year, the United States Court of Appeals for the Federal Circuit has specifically held that the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

Furthermore, as a finder of fact, the Board, when considering whether lay evidence is satisfactory, may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the veteran, and the veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007).  Having witnessed the demeanor of both the Veteran and his spouse at a personal hearing, the Board finds their reports of the Veteran's difficulty hearing shortly after service to be highly credible.  As the Board has no reason to disbelieve the Veteran, the Board finds that the Veteran is competent and credible to comment on the date of onset of symptoms of his bilateral hearing loss disability.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  There is no evidence in the record, medical or otherwise, that contradicts the assertions of the Veteran of difficulty hearing within one year of service.

In light of the evidence that the Veteran was exposed to acoustic trauma as a bell ringer and as a member of the Drum and Bugle Corps in service, the medical opinion linking the Veteran's bilateral hearing loss to noise exposure, and the Veteran's competent and credible assertions that he experienced bilateral hearing loss within his first post-service year, the Board concludes that service connection for a bilateral hearing loss disability is warranted.  Although Dr. B.B. did not specifically relate the Veteran's tinnitus to his in-service acoustic trauma, based on the Veteran's competent assertions of in-service exposure to loud noise and continuous ringing in his ears since service, as well as the inherently subjective nature of tinnitus symptomatology, the Board finds that at the very least, there exists an approximate balance of evidence for and against the Veteran's tinnitus claim.  Therefore, the benefit of the doubt will be conferred in the Veteran's favor, and his claims for service connection for bilateral hearing loss and tinnitus are granted, subject to the controlling laws and regulations that govern awards of VA compensation.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.400 (2010); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Increased Ratings

The Veteran essentially contends that his cold injuries of the left and right ear are more disabling than the current 20 percent evaluation assigned to both ears.  The evaluation of the Veteran's residuals for a cold injury of the ears involves the application of the same law to similar facts, so the Board will discuss both ears together.

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2010).  Separate rating codes identify the various disabilities.  38 C.F.R. Part 4 (2010).  When there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  Any reasonable doubt regarding the degree of disability is resolved in favor of the veteran.  38 C.F.R.       § 4.3 (2010).

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, diagnosis, and demonstrated symptomatology.  Any change in diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

Factual findings may show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings for different periods of time, or "staged" ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).

In the instant case, the Board has determined that diagnostic code 7122 is the most appropriate because it pertains specifically to the diagnosed disability in the Veteran's case: residuals following a frostbite injury to the ears.  Nothing in the evidence of record suggests that another diagnostic code would be more appropriate, and the Veteran has not requested that VA use another diagnostic code.

Under the pertinent diagnostic code, cold injury residuals warrant a 10 percent rating when there is a demonstration of arthralgia or other pain, numbness, or cold sensitivity.  A 20 percent rating is warranted for arthralgia or other pain, numbness, or cold sensitivity plus tissue loss, nail abnormalities, color changes, locally impaired sensation, hyperhidrosis, or X-ray abnormalities (osteoporosis, subarticular punched out lesions, or osteoarthritis).  A maximum rating of 30 percent is warranted for arthralgia or other pain, numbness, or cold sensitivity plus two or more of the following: tissue loss, nail abnormalities, color changes, locally impaired sensation, hyperhidrosis, or X-ray abnormalities (osteoporosis, subarticular punched out lesions, or osteoarthritis).  See 38 C.F.R. § 4.104, Diagnostic Code 7122 (2010).

In the instant case, the Veteran is currently in receipt of a 20 percent evaluation for cold injury residuals for each of his ears.  The Veteran has received treatment at the VA Medical Center in Washington, D.C. for pain and paresthesia associated with his residual frostbite injury.  The Veteran's most recent VA examination occurred in August 2006, and the examiner took note of the Veteran's reports of bilateral ear pain and tenderness.  The evidence of record contains no evidence of tissue loss, nail abnormalities, hyperhidrosis, or x-ray abnormalities.  A 30 percent rating is warranted, then, only if the record demonstrates the presence of both color changes and locally impaired sensation.  Regarding color changes, in December 2005, a VA neurology resident noted that the Veteran's ears had "slight discoloration [bilaterally] at the top of pinnae."  Similarly, in January 2009, Dr. B.B. noted "bilaterally pinna with increased pigmentation on the superior helical rim."  Accordingly, the record demonstrates bilateral color changes to the Veteran's ears.  Regarding locally impaired sensation, November 2005 VA treatment notes state that the Veteran suffered from "progressive numbness and pain of his ears."  In December 2005, a VA neurology resident noted that the Veteran suffered from paresthesias and dysesthesias bilaterally on the upper portion of his external ear.    
"Paresthesia" is defined as an abnormal touch sensation, such as burning, prickling, or formication, often in the absence of an external stimulus.  Dorland's Illustrated Medical Dictionary (28th ed. 1994).  "Dysesthesia" is defined as either a distortion of any sense, especially that of touch or an unpleasant abnormal sensation produced by normal stimuli.  Id.  

The evidence of record, therefore, contains evidence of bilateral ear pain, numbness, color changes, and locally impaired sensation (paresthesia and dysesthesia).  A 30 percent evaluation for each ear is therefore warranted.  As noted previously, this is the highest schedular evaluation available for this disability.  

Hart Considerations

In Hart, supra, the Court held that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods when the service-connected disability exhibited symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The question to be answered by the Board, then, is whether any different rating should be assigned for the relevant time period under consideration.

The evidence of record, including VA examination reports, VA treatment records, and lay evidence submitted by the Veteran, all indicate that the symptomatology associated with the Veteran's service-connected cold injury residuals to the right and left ear was manifested throughout the relevant time period by pain, numbness, color changes, paresthesias and dysesthesias.  After a careful review of the record, the Board finds no evidence to support a finding that the Veteran's service-connected cold injury residuals to the right and left ear symptomatology was more or less severe during the appeal period.  Accordingly, the 30 percent rating is appropriately assigned throughout the course of the appeal.  

Extra-Schedular Considerations

In addition, the Board has considered whether the Veteran is entitled to a greater level of compensation on an extra-schedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

In Thun v. Peake, the Court set forth a three-step inquiry to determine a veteran's entitlement to an extra-schedular rating.  See 22 Vet. App. 111 (2008).  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found to be inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.

In this case, it is not necessary to go any further than the first step of the Thun analysis.  Upon a review of the evidence, the Board finds that the Veteran's disability does not present such an extraordinary disability picture that the available schedular evaluation is inadequate.  While the rating criteria for a 30 percent evaluation of cold injury residuals is the maximum schedular rating available for such a disability, the Board finds that it accurately describes the bilateral ear disability that the Veteran has experienced.

It does not appear that the Veteran has an "exceptional or unusual" disability; he merely disagreed with the 20 percent evaluation for his level of impairment.  Indeed, the Veteran has expressly claimed that a 30 percent evaluation is appropriate for his bilateral cold injury residual disability.  In other words, he does not have, nor does he allege, any symptoms from his service-connected disorder that are unusual or are different from those contemplate by the schedular criteria.  The available schedular evaluations for that service-connected disability are adequate.  Referral for extra-schedular consideration is not warranted.  See VAOPGCPREC 6-96.  Further inquiry into extra-schedular consideration is moot.  See Thun, supra.

Rice Consideration

The Board also notes that the Court has held that the issue of a total disability rating based on individual unemployability (TDIU) is part of an increased rating claim when a request for TDIU is reasonably raised by the record.  Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  However, in the present case, the Veteran has not explicitly raised the issue of TDIU.  Likewise, the record does not reasonably raise the issue of TDIU.  During his March 2011 hearing before the undersigned, the Veteran indicated that he was retired, and the Veteran stated that other than pain, his bilateral cold residual injury did not affect his daily activities.  The record contains no allegation that the Veteran's bilateral cold residual injury has an impact on his ability to work.  In light of the foregoing, the Board finds that entitlement to TDIU has not been raised.

(CONTINUED ON NEXT PAGE)

ORDER

The claim for service connection for bilateral hearing loss is reopened, and the appeal is allowed to this extent.

Service connection for a bilateral hearing loss disability is granted.

Service connection for a tinnitus disability is granted.

Entitlement to a 30 percent disability rating for service-connected cold injury residuals of the right ear is granted, subject to controlling regulations applicable to the payment of monetary benefits.

Entitlement to a 30 percent disability rating for service-connected cold injury residuals of the left ear is granted, subject to controlling regulations applicable to the payment of monetary benefits.




____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


